Case 1-19-46337-cec Doc13 Filed 10/30/19 Entered 10/30/19 15:46:24

Fill in this information to identify your case:

Debtor 1 Ey do lA tel

First Name Middle Name “Last Name?

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: fas 47 District of { Ag uw Yor &
Case number | ~ {9 - Y ( 347) 7 Cec

(lf known}

 

 

.. ». (0) Check if this is an
amended filing

   

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

(J Married
a Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

L] No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor 1. . Debtor 2: : : . Dates Debtor 2

lived there / i lived there
9\ |o \ C) same as Debtor 1 CJ same as Debtor 7

(4-A Camo i, {\ RA From QO1Y From

‘Number —- Street ¥ Number Street

 

 

 

 

 

 

 

 

 

 

 

To
0 (9 i) Qo
omnona \ i
City State ZIP Code City State ZIP Code
CL} same as Debtor 1 L) same as Debtor 1
From From
Number Street Number Street
To To
City Slate ZIP Code ‘ City State ZIP Code

_ 3. Within the fast 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
: states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Zi No

CQ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 1-19-46337-cec Doc13 Filed 10/30/19 Entered 10/30/19 15:46:24

Debtor 1 fr 2 Ao \/ zo

First Name Middle Name Last Name

Case number ¢rknown) \ = 19 ~UAG 3347 ~CeOl

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CL) No
(A Yes. Fill in the details.

 

Gross income Sources of income Gross income
(before deductions and . “Check all that apply. (beforé.deductions and
exclusions) : : -exclusions)

Sources.of income
Check all-that apply.

C) Wages, commissions,

ntil
From January 1 of current year unt bonuses, tips

the date you filed for bankruptcy:

Operating a business

C) Wages, commissions,
bonuses, tips

(January 1 to December 31, ao!) 5 ZI operating a business

For last calendar year:

ty Wages, commissions,
bonuses, tips
(January 1 to December 31,0") _) a Operating a business

For the calendar year before that:

ro ) Wages, commissions,
$ 2a 52 bonuses, tips 5

O Operating a business

Q Wages, commissions,
Sh bonuses, tips $
Q Operating a business

¥

Q Wages, commissions,

bonuses, tips $
s_19., 921 _ CQ)

Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and tottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

OL) No
ZI Yes. Fill in the details.

 

Gross income from Sources. of income

Sources of income.

Gross.income from

Describe below. each source - Describe below. each:source
(before deductions and 7: (before deductions and
exclusions) : exclusions)

Gos ok Y 9
From January 1 of current year until be

the date you filed for bankruptcy:

Rad

 

 

oe =
For last calendar year: Chily Supoct: gs Tkr OR
(January 1 to December 31, POR )
YY

For the calendar year before that: thy \d cypOort KK O°
1
(January 1 to December 31740.\71_) ' $
YY
$

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2
 

Debtor 1 Coeda

Case 1-19-46337-cec

First Name

Middle Name

Doc 13 Filed 10/30/19 Entered 10/30/19 15:46:24

Vii 2 \ Case number Gt knowny | * [ G-Y (93 % ) —_ Cee

Last Name

 

| Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LI No. Go to line 7.

C] Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic.support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Z No. Go to line 7.

L] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor’s Name

Dates of ..”’ -Totalamount paid Amount you still owe
payment = oe :

 

Number

Street

 

 

City

State ZIP Cade

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP. Code

Was this payment for...

Q Mortgage

C) car

CJ credit card

QO Loan repayment

CQ Suppliers or vendors

C) other

QO) mortgage

C) car

C credit card

(3 Loan repayment

Q Suppliers or vendors

CQ other

QO Mortgage

QO] car

CI Credit card

Q Loan repayment

Q Suppliers or vendors

Q] other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Case 1-19-46337-cec

Debtor 4 Ee, ada

First Name

Vie |

Last Name

Case number (known) \- | % -Y @ 39 7 ~ Cec

Doc 13 Filed 10/30/19 Entered 10/30/19 15:46:24

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

insiders include your relatives; any genera! partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child support and alimony.

IA No

CJ Yes. List all payments to an insider.

still Reason for this payment

 

 

 

 

 

»Dates.of Total amount Amount you
payment paid owe.
$ $
Insider's Name
Number Street
City State ZIP Code
- $ $

 

 

Insider's Name

 

Number Street

 

 

City

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

State ZIP Code

Include payments on debts guaranteed or cosigned by an insider.

ZA Nno

L) Yes. List all payments that benefited an insider.

 

Insider's Name

‘Amount you still Reason for this payment

_Include creditor'sname

 

 

Number Street

 

 

City

Dates of Total'amount
payment. paid owe.
$ $
State ZIP Code
3.

 

Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy
Case 1-19-46337-cec Doc13 Filed 10/30/19 Entered 10/30/19 15:46:24

Debtor 1 Eqada Vi to | Case number ¢f known) } ™ \ 4 _ UY (o 3 a7 : CLC

First Name Middle Name Last Name

| Part 4: Identify Legal Actions, Repossessions, and Foreclosures

 

' §. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

A no

(J Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature‘ofthe case- . ‘Gourt oragency. : Status.of the case
Case title ‘Gourt Name CI Pending
LQ on appeal
“Number = Street QO Concluded
Case number
City State ZIP Code
Case title i ‘Court Name QQ Pending
C2 on appeal
‘Number — Street C2 concluded
Case number
City State ZIP Code

_ 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
: Check all that apply and fill in the details below.

a No. Go to line 11.
C} Yes. Fill in the information below.

Describe the property. see Date Value of the property

 

 

Creditor's Name

 

 

Number Street Explain what happened

Q Property was repossessed.
(] Property was foreclosed.

 

QQ Property was garnished.
City State ZIP Code QO Property was attached, seized, or levied.

 

 

Describe the property

oo Date Value of the property

 

Creditors Name

 

 

Number Street feels
Explain: what happened

Property was repossessed.

 

Property was foreclosed.
Property was garnished.
Property was attached, seized, or levied.

 

City State ZIP Code

Oooo

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5
 

Case 1-19-46337-cec Doc13_ Filed 10/30/19 Entered 10/30/19 15:46:24

Debtor 1 Ea @ da Viz! Case number (known) \ * {Q = UY (p 3 4 “]- Ca

FilstName Middle Name Last Name

. 14. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

@ No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

Describe the action the creditor took : : Date action Amount
es ee eS : was taken’
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

_ 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

a No
C] Yes

a List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No

LJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

Gifts with’a total value of more than $600 Describe the gifts a , cS Dates you gave .. Value
per-person . : a oe : ‘ oes a the gifts
- $
Person to Whom You Gave the Gift
3
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more.than $600 Describe the gifts : : ae ‘Dates you gave Value
perperson : : : - : : : : the gifts:
- $
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 1-19-46337-cec Doci3_ Filed 10/30/19 Entered 10/30/19 15:46:24

Debtor 1 Fee A aA Vis re \ Case number tirknown) | “{ q - Yip 2*7- {2C

First Name Middle Name Last Name

_ 14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

IA No

C) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to: charities. : _ Describe what you contributed Cees = Date you Value
that total ‘more than $600 . es a ce contributed

 

 

Charity's Name

 

 

Number Street

 

City State ZIP Code

 

 

a Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

{] No
a Yes. Fill in the details.

Describe the property: you lost and a Describe. any insurance. coverage for the loss” a -Date of your. Value of property

how the loss | occurred. : loss: lost
Include. the amount that insurance. has’ paid. List pending ir insurance

claims on line 33 of Schedule AB: Property.

| Thee 5/8 ah — S/ahf BS

sun Daqe
caw  \8-91F1G

List t Certain 1 Payments or ; Transfers

 

 

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

(4 No
QQ Yes. Fill in the details.

 

 

 

 

 

 

 

Description and value of any property transferred — Date paymentor Amount of payment
: me ESR : : transfer was
Person Who Was Paid made
Number Street 3
$
City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 7

 
 

 

Case 1-19-46337-cec Doc13 Filed 10/30/19 Entered 10/30/19 15:46:24

 

 

 

Debtor 1 bmg AQ Vi zal Case number ¢rknown_| — | % -Y (0337 - C40
First Name Middle Name Last Nante*
Description and value of any property transferred Date paymentor.  Amount.of

transfer was made. “payment

 

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

47. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

@ no

Q) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred. : : : : Date paymentor Amount.of payment
: : : : transfer.was
made
Person Who Was Paid
Number Street : $
$

 

 

City State ZIP Code

 

| 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.

if No
(JQ Yes. Fill in the details.

Description and value of property

: Date transfer
transferred

was) made

 

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 1-19-46337-cec Doc13_ Filed 10/30/19 Entered 10/30/19 15:46:24

Debtor 1 Cas Aa Vt te\ Case number (known), ) -\ o ~ Y (9 3 3 7 = C @ C

First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

[4 No

() Yes. Fill in the details.

Description and value of the property transferred _ : : SP : Date transfer
: ee ma : o was made

 

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Z No

() Yes. Fill in the details.

 

 

Last'4 digits of account number Type of account or a Date account.was:. Last balance before
: : instrument | closed, sold; moved, closing or transfer
: : or.transferred
Name of Financial Institution .
XXXX- LJ checking $.
QO Savings

Number Street
Q Money market

 

C] Brokerage
City State ZIP Code oO Other

 

 

 

XXXX—__ LJ checking $.

 

Name of Financial Institution

CQ Savings

 

Number Street Q Money market

QO Brokerage

 

CJ other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
No
QO Yes. Fill in the details.

 

 

 

 

 

 

 

-Who-:else had’access to it? Describe the contents Do you still
: : : : have it?
{] No
Name of Financial Institution Name C) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

 

Case 1-19-46337-cec Doc13 Filed 10/30/19 Entered 10/30/19 15:46:24

Debtor 4 Erie choy \Awe | Case number (known), \-{ 5 . Y CG 33 e- C C0

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
CU) Yes. Fill in the details.

 

 

 

Who else has or had access to it?” Describe the contents Do.you still
: a . : : ee ee have it?
CI No
Name of Storage Facility Name : is Yes
Number Street Number Street

 

City State ZIP Code

 

SHY cee ww State ZIP Code

re Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
@ No
UI Yes. Fill in the details.
Where is the property? © ce © “SDeseribe the property Value

 

 

Owner's Name . : $

 

 

Number Street
Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

| Part 10: | Give Details About Environmental Information

 

 

_ For the purpose of Part 10, the following definitions apply:

| = Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

_ & Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

_ Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

1 No

(I Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
 

Case 1-19-46337-cec

\/\ ze

Last Name

Free Ag

First Name

Debtor 1
Middie Name

_ 25. Have you notified any governmental unit of any release of hazardous material?

Jd No
L) Yes. Fill in the details.
‘Governmental unit

 

Name of site Governmental unit

 

Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

 

 

 

 

 

 

Case number (if known).

 

Environmental la

Doc 13 Filed 10/30/19 Entered 10/30/19 15:46:24

(-19-YUp32dS7-CK

 

if you'know it Date of notice

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No

Cl Yes. Fill in the details.
Court or agency. Nature of the case Status.of the

CCE % ee case
Case title.
Court Name O Pending
C} on appeal

Number Street O) conctudea

 

 

Case number City State ZIP Code

| Part 14: | Give Details About Your Business or Connections to Any Business

 

_ 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

CY A member of a limited liability company (LLC) or limited liability partnership (LLP)
Cl A partner in a partnership
O) An officer, director, or managing executive of a corporation

LJ) An owner of at least 5% of the voting or equity securities of a corporation
CI No. None of the above applies. Go to Part 12.
(J Yes. Check all that apply above and fill in the details below for each business.
Nisit Hoods . DG —_ pescribe the nature of the business

T

Employer Identification:number
Do not include Social Security number or ITIN.

 

D ; .

Number Street

| EIN: Mo -M o& (o TY

 

Business Name
Name.of accountant or bookkeeper

: Dates business existed

 

 

{Loo Caton
1 (a

 

! rrom®//1 To ?

 

 

: _ Employer.tdentification number
ve Do not include.Social Security number or ITIN.

 

 

 

_Dates business existed

 

 

 

 

ecooklun AM WA
SHY nein on State, ZIP Code / —
Describe the nature of the business «_
Business Name
EIN: -
Number Street : ee meee trees Paper er “od
Name of accountant or bookkeeper
_ From
City State ZIP Code i

To

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 11

 
Case 1-19-46337-cec Doc13_ Filed 10/30/19

Ertan \i-ce |

 

Entered 10/30/19 15:46:24

Case number (if known), i~| O s Y ( 2 % 9 ~ CLC

 

 

_ Employer identification number
_- Do not include Social Security number or ITIN.

 

 

 

 

 

 

 

Debtor 1
First Name Middle Name Last Name
Describe the nature of the business. --
Business Name
EIN: -

Number Street Name of accountant or bookkeeper. Dates business existed
| From To

City State ZIP Code

 

institutions, creditors, or other parties.

3 No
(J Yes. Fill in the details below.

Date issued:

 

Name MM/DDIYYYY

 

Number Street

 

 

City State ZIP Code

a Sign Below
18 U.S.C. §§ 152, 1341, 1519; 3571.
x (a vo Lo x

Signature of Debtor

Date \¢ HO Date

CU No
Yes

of — dnon thy

achv HY,

Reaak& own

No
U) Yes. Name of person

Signature of Debtor 2

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penaity of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

hus ALSS

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

. Attach: the Bankruptcy Petition Preparer’s Notice,

 

 

Declaration, and Signature (Official Form 119).

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 12

 
 

Case 1-19-46337-cec

Vizel, Frieda / 8352

Doc 13 Filed 10/30/19 Entered 10/30/19 15:46:24
Case

 

Consulting
Fareharbor
Tour payments
Tripadvisor
Grand Total

 

   

 

Accounting Fees
Advertising & Promotion
Audio Equipment
Computer a€” Hardware
Computer 4€“ Hosting
Computer 4€“ Internet
Computer 4€” Software
Food for tours

Office Supplies

printing

Professional Fees
Shipping, postage etc
Tour supplies

Grand Total

 

   

 

   

67.74

5.44
20.99
50.66

1009.83
18
8

1180.66|

3438.92

638

 

5360.35
500
436

1049

10.89
120.22
50.7
1342.99
281.78
204.55
351.74

    

205]

 

 

5450.06

788

250.37

63.89
109.6
1186.55
433.23
22.21
282.32

40.66

 

   
     
      
  
    
   

317
5032,09

1000
72

42.06
"93.4
1641.85

16.27

155.54

  

325
4792.08

  

   

500
4242.59
500

4761.17

146

6683.32

 

 

79.07

200
8.39
101.98
1106.23
251.19
65.8
15.68

 

4153.86

 

1439.37

 

3089.48

 

3849.23

 

4334.46

 

3340.19

 

112.74

6.53

68,92)

1586.39

89.43

6.53
13
833.68
7.85

958.13

71,02

114.73

18.6

18.53
13
2063.65
16.57
19.86
85.72

 

3423.2

 

2927.53

979,64)

   

 

4134.3

315.96)

130.07

556.23
123.52

15.68

   

 

2753.54

[-I1-Y 637 -Cec

      
      

  

1747
45772.14
3100

595
440.13
1374.14
268.97
226.55
339.31
606.04
12364.1
1394.59
379.12
2222.49
4.8
709,54
eS

33450.16

 

 

 

 
